Appeal by defendant from a judgment of the County Court, Nassau County, rendered May 18,1967 which adjudged defendant to be a youthful offender, upon his plea of guilty. Case remanded to the County Court for the making of a determination as indicated herein. The issue of the voluntariness of certain statements made by defendant was tried separately by the court below prior to the entry of the plea of guilty. Although there were statements in the court’s decision on voluntariness which we would ordinarily accept as fact-finding, the lack of specific findings of fact and conclusions of law make it difficult to determine whether the requirements of Miranda v. Arizona (384 U. S. 436) were met. It is essential that each of the four warnings required by Miranda shall have been given prior to the time that a statement was made and that a finding to that effect shall have been made by the trier of the fact. We return the case to the County Court solely for a determination on the issue of voluntariness as presented at the hearing and for an appropriate decision under People v. Huntley (15 N Y 2d 72). There is no need for a rehearing. *1054The decision shall be made upon the testimony presented at the prior hearing. The Judge’s decision shall contain specific findings of fact and conclusions of law and, if the Judge finds voluntariness, he must determine whether it was proved beyond a reasonable doubt (People v. Huntley, supra, pp. 77-78). Beldoek, P. J., Brennan, Rabin, Hopkins and Martuscello, JJ., concur.